Citation Nr: 1403819	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  04-00 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a heart murmur.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1940 to August 1946; August 1946 to August 1948; November 1950 to March 1952; and from June 1952 to April 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which reopened and denied the Veteran's claim of entitlement to service connection for a heart murmur.  

In November 2006, a Board video conference hearing was held before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this proceeding has been associated with the claims folder. 

The Board has previously considered this appeal.  In February 2007, the Board denied the Veteran's claim.  He subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, while the case was pending before the Court, the VA Office of General Counsel and the Veteran's attorney filed a Joint Motion for Remand (Joint Motion), requesting that the Court vacate that part of the Board's decision which denied the Veteran's claim of entitlement to service connection for a heart murmur.  In addition, the parties requested that the Court vacate that part of the Board's decision which denied the Veteran's claim of entitlement to service connection for hypertension, atrial fibrillation and congestive heart failure, after agreeing that the issue had not been properly adjudicated by the Agency of Original Jurisdiction (AOJ), and thus, had not properly been before the Board.  In April 2010, the Court granted the parties' Joint Motion, vacated that portion of the Board's decision that denied entitlement to service connection for a heart murmur, and remanded the case back to the Board for compliance with the directives that were specified in the Joint Motion. 

In September 2010, the Board reopened the Veteran's claim for entitlement to service connection for a heart murmur, and remanded the claim for further development.   

The Board notes that the Veteran was previously represented in his appeal by a private attorney; however, in a Report of General information dated January 7, 2014, the Veteran indicated that he was no longer represented by this individual, and that he wished to proceed with his appeal.  He did not have any additional evidence to submit, and he was informed that his appeal would be returned to the Board for a final decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets any additional delay, the Veteran's claim must once again be remanded for further development.  

The Veteran has claimed entitlement to service connection for a heart murmur.  His claim was denied in May 1971 due to a negative heart examination with no evidence of a heart murmur at that time.  The Veteran has repeatedly stated that he was informed that he had an irregular heartbeat at discharge from his final tour of duty.  The Board notes that an April 1954 separation examination does, in fact, note an abnormal heart characterized by a split of the first apical sound.

This service treatment report was also noted in the September 2010 Board remand, which directed the RO/AMC to provide an VA examination so as to determine whether an etiological relationship existed between this in-service report of an irregular heartbeat, and the Veteran's current diagnosis of a heart murmur.  A June 2011 VA examination report indicated a review of the Veteran's claims file, yet there was no mention whatsoever of the cited in-service report.  In addition, it was noted that the Veteran's DD-214 was not present for review, even though that document was present in two locations.

Following the heart murmur diagnosis, it was determined that it was less likely than not that a current heart murmur was related to service in that the Veteran was of advanced age and had led a "very active and hard life," that the disorder in question was developmental in nature, that the Veteran "most likely" has some type of lung-induced right ventricle cardiac enlargement which "may" be the source of his continued, heightened murmur (though no testing was conducted to determine whether this was the case), that the Veteran was thin-chested, which may accentuate his murmur, and that according to sources, some murmurs "can be benign so long as [sic]it would NOT lead to hypoxia."  This last rationale was not explained in any detail, and as such the Board is unclear as to why this fact would lead the examiner to conclude that the Veteran's murmur was not related to his period of active duty.

In any case, the Board finds that this opinion is not adequate upon which to base a decision at this time, and also that the opinion failed to comply with the Board's prior remand directives.  A remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 19.9 (2013).  Therefore, this claim must be remanded once again so as to obtain an addendum opinion from the June 2011 examiner(s), if possible, in light of the Veteran's advanced age.  If a new examination is absolutely necessary, the examiner should inform VA at once so that a new examination may be scheduled quickly.

Finally, because the June 2011 VA examiner noted that the Veteran's heart murmur was developmental in nature, in VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  See also Quirin v. Shinseki, 22 Vet. App. 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  

However, if it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-97.  Since the presumption of soundness at entrance attaches in this case, as an irregular heartbeat was not diagnosed on, or prior to, enlistment into any of the Veteran's several periods of active service, VA must show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated thereby in order to rebut the presumption of soundness.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Board notes that the Veteran is of advanced age, and therefore these steps should be undertaken as expeditiously as possible.  The RO/AMC shall obtain a VA addendum opinion to assess the severity and etiology of the Veteran's currently-diagnosed heart murmur.  If the examiner is unable to furnish an addendum opinion without the benefit of an additional examination, that should be so provided following adequate notice to the Veteran in a timely fashion.  

The Veteran's claims folder must be made available to the examiner for review in conjunction with the opinion/examination.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, as well as his service treatment reports, and specifically his April 1954 separation examination which noted the presence of an irregular heartbeat, the VA outpatient reports of record, his November 2006 Board hearing testimony, and the June 2011 VA examination report.   

The April 1954 service treatment report MUST be discussed within the context of any opinion.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's heart murmur is etiologically-related to the Veteran's period of active duty service, to include as the result of a diagnosed irregular heartbeat in April 1954.

B. If not, whether the Veteran has a congenital disease (a disease which is usually capable of improvement or deterioration, VAOPGCPRES 67-90), and if so whether it is at least as likely as not (50 percent probability or greater) that such disorder progressed at an abnormally high rate during service.

C. If not, whether the Veteran has a congenital defect (static condition incapable of improvement or deterioration, VAOPGCPREC 67-90), as defined above, and if so whether it is at least as likely as not (50 percent probability or greater) that such disorder was aggravated such that a superimposed disease or injury occurred during service.

D. Finally, please review the prior VA examination report (June 2011), and if the Veteran's heart murmur is NOT as likely as not related to his period of active service, please explain in detail why it is instead related to an active lifestyle, cardiac enlargement, thin-chestedness, or any other causal factor, with conclusive medical reasoning.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for the requested opinions, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

